Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 03/16/2021.
Claims 1-20 are pending.
Claims 1-2, 8, and 15 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-2 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the extensive amendments to the amended claim 1-2 limitations. The examiner respectfully disagrees. Wang, Huang, Gillis, and Gabrilovich have been found to teach the amended limitations of claims 1-2. See 35 U.S.C. 103 section for full mapping of claim 1 limitations necessitated by applicant amendments and the presented “Examiner note”.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the amended limitations of claims 8 that now recite “linking both the first mention in the document and the second mention in the document to one candidate entity, comprising the first candidate entity but not the third candidate entity, responsive to: determining that a first distance between the third candidate location and the second mention location is less than a second distance between the first candidate location and the second mention location; determining that the second distance between the first candidate location and the second mention location is less than a threshold distance”, since Gillis “ignor[es] a node if a closer normalized summary vector cannot be found without violating centroid consistency”. The examiner respectfully disagrees. Due to the broadness of the claim language (e.g. “linking”, “entit[ies]”, “mention[s]”, etc.), Gillis has been found to teach all requirements necessitated by the amended claim. Gillis, Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score (distance) will be deemed to have “similar meaning”. This is shown to be applied between the three queried “vector of terms” and document vectors in Col. 33, lines 18-38, Col. 57, lines 42-65, and Col. 59, line 3-Col. 60, line 31 where the vectors fall within a “radius” of a target domain (determining that the second distance between the first candidate location and the second mention location is less than a threshold distance) to determine document vector similarities (closest distance), thus comparing the first and second query vectors (first candidate location but not the third candidate entity) to the document vector (second mention) in order to match the first query to a document vector. 
Further, see 35 U.S.C. 103 section for full mapping of claim 8 limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to the rejection(s) of claim(s) 15 and 17 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the extensive amendments to the amended claim 15 limitations. The examiner respectfully disagrees. Wang and Gabrilovich have been found to teach the amended limitations of claim 15 and therefore still teaches claim 17. See 35 U.S.C. 103 section for full mapping of claim 15 limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20130346421) hereinafter Wang, in view of Huang et al (US Pub 20160306794) hereinafter Huang, in view of Gillis (US Patent 6523026), in view of Gabrilovich et al (“Newsjunkie: Providing Personalized Newsfeed via analysis of Information Novelty”, 2004) hereinafter Gabrilovich. 
Regarding claim 1, Wang teaches a method for linking a mention to an entity, comprising:
receiving a request to link mentions in a document to entities (paragraph 0119 teaches a user submitting (requesting) a list of named entities in order for the system to “return an indication of true mentions (linked mentions) of the named entities in the list” relating to appearances in documents), wherein the document is an article (paragraphs 0033 and 0107 teach document being an “article”);
analyzing the document to identify a plurality of mentions, comprising a first mention and a second mention, in the document (paragraphs 0004 and 0034 ;
retrieving a first set of candidate entities, comprising a first candidate entity and a second candidate entity, corresponding to the first mention (paragraph 0040 teaches a first and second “named entity”. Paragraphs 0036-0037 teach a true and false mention regarding word corresponding to two different definitions. Paragraphs 0040-0041 teach obtaining (retrieving) a “list of named entities (first set of candidate entities)” that includes a first and second “named entity (candidate entity)” that correspond to a mention (i.e. company “Mircoship” (first mention)” within a document);
retrieving a second set of candidate entities, comprising a third candidate entity and a fourth candidate entity, corresponding to the second mention (paragraphs 0004, 0055, 0058, 0060 and 0101-0105 teach iteratively performing the above process for each entity/word (second set of candidate entities) and entity/word mention (second mention) in the documents/texts.);…
…determining a topic of the article based upon the linking of the first candidate entity but not the second candidate entity to the first mention and the linking of the third candidate entity but not the fourth candidate entity to the second mention (Wang, paragraphs 0032, 0036, 0039-0045, 0072, and 0075 teach “context (a topic)” or “concept” of the document or document section is determined from (based on) assigned true statues (linking) of mentions (first/second mention) and entities (first/third candidate entity). Further, it is well understood in the art that vectors based on) co-occurrence vectors (first matrix) and weight vectors (second matrix) for propagating, or not propagating, true statuses (linking) of “two or more entities” (also seen in paragraphs 0039-0045 being 3 entities) (first/third candidate entities) to the corresponding mentions (first/second mentions) in documents and determining which of the set is a “false mention” (but not the second/fourth candidate entity)); 
receiving a second request to link second mentions in a second document to second entities, wherein the second document is a second article (paragraphs 0004, 0033, 0055, 0058-0061, 0101-0107, and 0119 teach iteratively performing the above process (link request) for each entity/word (second entities) and entity/word mention (second mentions) in the documents/texts (second documents/articles) as previously mapped above in the analogous limitation); 
analyzing the second document to identify a second plurality of mentions, comprising a third mention and a fourth mention, in the second document (paragraphs 0004, 0034, 0055, 0058-0061, and 0101-0105 teach iteratively performing the above process (analyzing) for each entity/word and entity/word mention (second plurality of mentions, comprising a third mention and a fourth mention) in the documents/texts as previously mapped above in the analogous limitation); 
retrieving a third set of candidate entities, comprising a fifth candidate entity and a sixth candidate entity, corresponding to the third mention (paragraphs 0004, 0040, 0036-0037, 0040-0041, 0055, 0058-0061, and 0101-0105 teach iteratively performing the above process (retrieving) for each entity/word (third set of candidate entities, comprising a fifth candidate entity and a sixth candidate entity) and entity/word ; 
retrieving a fourth set of candidate entities, comprising a seventh candidate entity and an eighth candidate entity, corresponding to the fourth mention (paragraphs 0004, 0055, 0058-0061, and 0101-0105 teach iteratively performing the above process for each entity/word (fourth set of candidate entities, comprising a seventh candidate entity and an eighth candidate entity) and entity/word mention (fourth mention) in the documents/texts as previously mapped above in the analogous limitation);…
determining a second topic of the article based upon the linking of the fifth candidate entity but not the sixth candidate entity to the third mention and the linking of the seventh candidate entity but not the eighth candidate entity to the fourth mention (paragraphs 0004, 0032, 0036, 0039-0045, 0055, 0058-0062, 0072-0081, 0101-0105 and 0116 teach iteratively performing the above process (determining a topic from specific entity linking) for each entity/word (fifth/sixth/seventh/eighth candidate entities) and entity/word mention (third/fourth mentions) in the documents/texts as previously mapped above in the analogous limitation); and 
organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (Examiner note: according to applicant’s specification, paragraphs 0039, 0047, and 0059 state that a “document host” can be a “server” with interface capabilities. Further, the claim language requires the articles be presented to the user, but not simultaneously.
.
However Wang does not explicitly teach generating, based upon a forward pass of the plurality of mentions, a first matrix indicative of a first likelihood of the first mention corresponding to the first candidate entity, a second likelihood of the first mention corresponding to the second candidate entity, a third likelihood of the second mention corresponding to the third candidate entity, and a fourth likelihood of the second mention corresponding to the fourth candidate entity; generating, based upon a backward pass of the plurality of mentions, a second matrix indicative of a fifth likelihood of the first mention corresponding to the first candidate entity, a sixth likelihood of the first mention corresponding to the second candidate entity a seventh likelihood of the second mention corresponding to the third candidate entity, and an eighth likelihood of the second mention corresponding to the fourth candidate entity; selecting the first candidate entity and linking the first candidate entity to the first mention based upon the first matrix and the second matrix; selecting the third candidate entity and linking the third candidate entity to the second mention based upon the first matrix and the second matrix…generating, based upon a forward pass of the second plurality of mentions, a third matrix indicative of a ninth likelihood of the third mention corresponding to the fifth candidate entity, a tenth likelihood of the third mention corresponding to the sixth candidate entity, an eleventh likelihood of the fourth mention corresponding to the seventh candidate entity, and a twelfth likelihood of the fourth mention corresponding to the eighth candidate entity; generating, based upon a backward pass of the second plurality of mentions, a fourth matrix indicative of a thirteenth likelihood of the third mention corresponding to the fifth candidate entity, a fourteenth likelihood of the third mention corresponding to the sixth candidate entity, a fifteenth likelihood of the fourth mention corresponding to the seventh candidate entity, and a sixteenth likelihood of the fourth mention corresponding to the eighth candidate entity; selecting, from the third set of candidate entities, the fifth candidate entity but not the sixth candidate entity and linking the fifth candidate entity but not the sixth candidate entity to the third mention based upon the third matrix and the fourth matrix; selecting, from the fourth set of candidate entities, the seventh candidate entity but not the eighth candidate entity and linking the seventh candidate entity but not the eighth candidate entity to the fourth mention based upon the third matrix and the fourth matrix.
generating, based upon a forward pass of the plurality of mentions, a first matrix indicative of a first likelihood of the first mention corresponding to the first candidate entity (paragraph 0010-0013 teaches a word analysis system that uses a “first translation training task” using a “forward (forward pass) word-alignment probability indicating a likelihood (first likelihood) that a source language word (first mention) is aligned to a target language word (first candidate entity)”. Paragraph 0038 further teaches the “forward and backward directions” uses matrices (first matrix).), a second likelihood of the first mention corresponding to the second candidate entity (paragraph 0011-0013 teaches a word analysis system that uses a “second translation training task” using a “forward (forward pass) conditional translation probability indicating a likelihood (second likelihood) that a source language word (first mention) is aligned to a target language word (second candidate entity)”. Paragraph 0038 further teaches the “forward and backward directions” uses matrices (first matrix).), a third likelihood of the second mention corresponding to the third candidate entity (paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (third likelihood) for each entity/word (third candidate entity) and entity/word mention (second mention) in the documents/texts), and a fourth likelihood of the second mention corresponding to the fourth candidate entity (paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (fourth likelihood) for each entity/word (fourth candidate entity) and entity/word mention (second mention) in the documents/texts);
generating, based upon a backward pass of the plurality of mentions, a second matrix indicative of a fifth likelihood of the first mention corresponding to the first candidate entity (paragraph 0010-0013 teaches a word analysis system that uses a “first translation training task” using a “backward word-alignment probability indicating a likelihood (fifth likelihood) that a target language word (first mention) is aligned to a source language word (first candidate entity)”. Paragraph 0038 further teaches the “forward and backward directions” uses matrices (second matrix).), a sixth likelihood of the first mention corresponding to the second candidate entity (paragraph 0011-0013 teaches a word analysis system that uses a “second translation training task” using a “backward (backward pass) conditional translation probability indicating a likelihood (sixth likelihood) that a source language word (first mention) is aligned to a target language word (second candidate entity)”. Paragraph 0038 further teaches the “forward and backward directions” uses matrices (second matrix).), a seventh likelihood of the second mention corresponding to the third candidate entity (paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (seventh likelihood) for each entity/word (third candidate entity) and entity/word mention (second mention) in the documents/texts), and an eighth likelihood of the second mention corresponding to the fourth candidate entity (paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (eighth likelihood) for each entity/word (fourth candidate entity) and entity/word mention (second mention) in the documents/texts);
selecting, from the first set of candidate entities, the first candidate entity but not the second candidate entity and linking the first candidate entity but not the second candidate entity to the first mention based upon the first matrix and the second matrix (paragraphs 0009-0015, 0038, and 0041 teach relating (linking) a ; 
selecting, from the second set of candidate entities, the third candidate entity but not the fourth candidate entity and linking the third candidate entity but not the fourth candidate entity to the second mention based upon the first matrix and the second matrix (paragraphs 0009-0015, 0038-0041, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (linking) for each entity/word (third candidate entity) and entity/word mention (second mention) of the extracted word phrases and possible word alignment pairs (second set of candidate entities) in the documents/texts; and further based on the results “filter out insignificant phrases” (not the fourth candidate entity));…
generating, based upon a forward pass of the second plurality of mentions, a third matrix indicative of a ninth likelihood of the third mention corresponding to the fifth candidate entity, a tenth likelihood of the third mention corresponding to the sixth candidate entity, an eleventh likelihood of the fourth mention corresponding to the seventh candidate entity, and a twelfth likelihood of the fourth mention corresponding to the eighth candidate entity (paragraphs 0010-0013, 0038, 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (forward pass matrices generation for ninth/tenth/eleventh/twelfth ; 
generating, based upon a backward pass of the second plurality of mentions, a fourth matrix indicative of a thirteenth likelihood of the third mention corresponding to the fifth candidate entity, a fourteenth likelihood of the third mention corresponding to the sixth candidate entity, a fifteenth likelihood of the fourth mention corresponding to the seventh candidate entity, and a sixteenth likelihood of the fourth mention corresponding to the eighth candidate entity (paragraphs 0010-0013, 0038, 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (backward pass matrices generation for thirteenth/fourteenth/fifteenth/sixteenth likelihoods) for each entity/word (fifth/sixth/seventh/eighth candidate entities) and entity/word mention (third/fourth mentions) in the documents/texts as previously mapped above in the analogous limitation); 
selecting, from the third set of candidate entities, the fifth candidate entity but not the sixth candidate entity and linking the fifth candidate entity but not the sixth candidate entity to the third mention based upon the third matrix and the fourth matrix (paragraphs 0009-0015, 0038, 0040-0041, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (selecting and linking specific entities) for each entity/word (fifth/sixth candidate entities) and entity/word mention (third mention) in the documents/texts as previously mapped above in the analogous limitation); 
selecting, from the fourth set of candidate entities, the seventh candidate entity but not the eighth candidate entity and linking the seventh candidate entity but not the eighth candidate entity to the fourth mention based upon the third matrix and the fourth matrix (paragraphs 0009-0015, 0038, 0040-0041, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process (selecting and linking specific entities) for each entity/word (seventh/eighth candidate entities) and entity/word mention (fourth mention) in the documents/texts as previously mapped above in the analogous limitation).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Huang’s teachings of word translation forward and backward matrix probabilities into Wang’s teaching of document entity detection analysis in order to assign the most probable identification of words for optimized interpretation (Huang, paragraphs 0009-0011).
Wang at least implies determining a topic of the article based upon the linking of the first candidate entity but not the second candidate entity to the first mention and the linking of the third candidate entity but not the fourth candidate entity to the second mention;… determining a second topic of the article based upon the linking of the fifth candidate entity but not the sixth candidate entity to the third mention and the linking of the seventh candidate entity but not the eighth candidate entity to the fourth mention; and organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (see mappings above), however Gillis explicitly teaches determining a topic of the article based upon the linking of the first candidate entity but not the second candidate entity to the first mention and the linking of the third candidate entity but not the fourth candidate entity to the second mention (Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score will be deemed to have “similar meaning” and all others are not deemed the highest score (but not the second/fourth candidate entity). This is shown to be applied between the three queried “vector of terms (first and third entities)” and document vectors (first and second mentions) in Col. 59, line 34-Col. 60, line 31 to determine document vector similarities (linking), thus comparing the first and third query vectors (first and third candidate entities) to the document vectors (first and second mentions) and determining distances (links) between each; while utilizing (based on), as taught in Col. 7, line 16-Col. 8, line 32 and Col. 38, line 48-Col. 40, line 19, reduced matrices (first and second matrix) of matching probabilities. Once the document vectors are compared (based upon the linking of the first candidate entity to the first mention and to the second mention), the above sections (and more specifically, Col. 4, lines 25-63 and Col. 16, line 48-Col. 17, line 17) teach determining the “meaning” of the “higher order structures (such as groups of words or groups of word stems, sentences, paragraphs, whole documents, and even large bodies of documents) (topic)” or determining the “meaning of records (topic of the document)” or domain (topic) that are retrieved.);…
determining a second topic of the article based upon the linking of the fifth candidate entity but not the sixth candidate entity to the third mention and the linking of the seventh candidate entity but not the eighth candidate entity to the fourth mention (Col. 36, line 9-Col. 37, line 38, Col. 41, line 66-Col. 42, line 57, and the previously mapped sections above in the analogous limitation teach iteratively/repeatedly performing the above process (determining a topic from linking specific entities) for each entity/word (fifth/sixth/seventh/eighth candidate entities) and entity/word mention (third/fourth mentions) in the documents/texts); and 
organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (Col. 6, line 21-Col. 7 line 31 teach displaying (presenting) the retrieved documents (article among a plurality of articles) to a user that are ranked/positioned (organized) in order based on meaning similarity to the search via (on a), as taught in Col. 27, line 30-Col. 28, line 21 and Fig. 1A, a system (at least one of a document host or a document portal) with storage and output capabilities such as an interface. Further Col. 36, line 9-Col. 37, line 38, Col. 41, line 66-Col. 42, line 57, and the above cited sections teach the iteratively performing the above process (organizing and presenting) for each entity/word and entity/word mention in the documents/texts (articles) as previously mapped above).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, to include word vector comparisons, reduced similarity probability matrices, and subject matter/meaning identification as taught by Gillis in order to utilize matrix/vector space analysis for determining the closest document words to query text (Gillis, Col. 4, lines 25-63, Col. 6, line21-Col. 7 line 31, Col. 7, line 16-Col. 
Further, the combination at least implies organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (see mappings above), however Gabrilovich teaches organizing and presenting the article and the second article among a plurality of articles on at least one of a document host or a document portal based upon the topic (section 1, paragraph 6, sections 3, 4.1-4.2, and 5 intro teach determining “vectors of TF.IDF weights” of “named entities” of a set of news documents (among a plurality of articles) from “Web sites” including “Yahoo! News” (on at least one of a news website or a news portal website), and ranking the documents according to an algorithm analyzing article “topics” (organizing…the document among a plurality of articles… based upon the topic) for “the server [to] decide which articles to display” to the user (presenting the document…among a plurality of articles…based upon the topic). Further, section 3.2 discusses "iteratively" running an algorithm to "produce a small set of articles" of interest, therefore repeating the process and displaying the results to the user (organizing and presenting the document and the second document…) and the articles can be “blogs” [section 6, paragraph 6]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, as modified by word vector comparisons, reduced similarity probability matrices, and subject matter/meaning identification as taught by 

Regarding claim 2, the combination of Wang, Huang, Gillis, and Gabrilovich teach all the claim limitations of claim 1 above; and further teach the article comprising a first blog and the second article comprising a second blog (Gabrilovich, section 6, paragraph 6 teaches the articles can be “blogs” (the article comprising a first blog and the second article comprising a second blog). Further, section 3.2 and section 1, paragraph 6, sections 3, 4.1-4.2, and 5 intro discuss "iteratively" running an algorithm to "produce a small set of articles" of interest, therefore repeating the process and displaying the results to the user as previously mapped above in claim 1.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by the word translation forward and backward matrix probabilities as taught by Huang, as modified by word vector comparisons, reduced similarity probability matrices, and subject matter/meaning identification as taught by Gillis, to include news website article analysis, ranking, and presentation as taught by Gabrilovich in order to determine the most relevant news articles according to topic for updating a user’s personalized news feed (Gabrilovich, section 1, paragraph 6, section 3 and 5 intro).

Regarding claim 3, the combination of Wang, Huang, Gillis, and Gabrilovich  teach all the claim limitations of claim 1 above; and further teach the selecting the third candidate entity based upon the third likelihood, the fourth likelihood, the seventh likelihood and the eighth likelihood (Huang, paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091 teach iteratively performing the above process of claim 2 (selecting based on third, fourth, seventh, and eighth likelihoods) for each entity/word (third candidate entity) and entity/word mention in the documents/texts).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Huang’s teachings of word translation forward and backward matrix probabilities into Wang’s teaching of document entity detection analysis in order to assign the most probable identification of words for optimized interpretation (Huang, paragraphs 0009-0011).

Regarding claim 4, the combination of Wang, Huang, Gillis, and Gabrilovich  teach all the claim limitations of claim 1 above; and further teach the generating the first matrix comprising:
determining the third likelihood and the fourth likelihood based upon the first likelihood and the second likelihood (Huang, paragraph 0010-0013 teaches a word analysis system that uses a first and second “translation training task” using a “forward (forward pass) word-alignment probability indicating” likelihoods (first and second likelihood. Once the system determines these forward pass likelihoods (based upon first and second likelihoods), it is taught that “invention” iteratively performs the .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Huang’s teachings of word translation forward and backward matrix probabilities into Wang’s teaching of document entity detection analysis in order to assign the most probable identification of words for optimized interpretation (Huang, paragraphs 0009-0011).

Regarding claim 5, the combination of Wang, Huang, Gillis, and Gabrilovich  teach all the claim limitations of claim 4 above; and further teach the generating the second matrix comprising:
determining the fifth likelihood and the sixth likelihood based upon the seventh likelihood and the eighth likelihood (Huang, paragraph 0010-0013 teaches a word analysis system that uses a first and second “translation training task” using a “backward (backward pass) word-alignment probability indicating” likelihoods (fifth and sixth likelihood). Once the system first determines these backward pass likelihoods (based upon (the absence of) the seventh and either likelihoods), it is taught that “invention” is allowed to iteratively perform the processes for each entity/word and entity/word mention (second mention’s seventh and either likelihoods) in the documents/texts in paragraphs 0040, 0048, 0071, 0077, 0086-0088, 0091. Paragraph .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Huang’s teachings of word translation forward and backward matrix probabilities into Wang’s teaching of document entity detection analysis in order to assign the most probable identification of words for optimized interpretation (Huang, paragraphs 0009-0011).

Regarding claim 6, the combination of Wang, Huang, Gillis, and Gabrilovich  teach all the claim limitations of claim 1 above; and further teach at least one of the retrieving the first set of candidate entities, the retrieving the second set of candidate entities, the generating the first matrix or the generating the second matrix performed using an entity embedding model (Wang, paragraph 0040 teaches a first and second “named entity”. Paragraphs 0040-0041 teach obtaining (retrieving) a “list of named entities (first set of candidate entities)” that includes a first and second “named entity” that correspond to a mention (i.e. company “Mircoship” within a document. These mentions are compared to entities to determine a true status of the mentions within a graph (entity embedding model) as taught in paragraphs 0061-0062.).

Regarding claim 7, the combination of Wang, Huang, Gillis, and Gabrilovich  teach all the claim limitations of claim 6 above; and further teach generating the entity embedding model using a plurality of documents extracted from a knowledge base (Wang, claim 8 and paragraphs 0061-0062 teach “constructing (generating) a graph (model)” in order to determine the true mention status of candidate mentions compared to entities. Paragraphs 0004, 0040 and 0119 further teach identifying “true mentions” of the “named entities (entity embedding) within a corpus (knowledge base) of documents” and the system can receive (extract) documents from a corpus (knowledge base) in order to perform true mention identification.).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al (US Pub 20130346421) hereinafter Wang, as defined by Han et al ("Data Mining: concepts and techniques, Chapter 2: Getting to know your data", 2012) hereinafter Han, and further in view of Gillis (US Patent 6523026).
Regarding claim 8, Wang teaches a computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations (paragraphs 0124-0126 teach a memory upon which are stored instructions, that are executed by a processing device (processor), to perform “any aspect of the TDS (operations)), the operations comprising:
analyzing a document to identify a plurality of mentions, comprising a first mention and a second mention, in the document (paragraphs 0004 and 0034 teach “the system determines (identify) a set of candidate mentions (plurality of mentions)” “within a document (analyzed document)”, and paragraphs 0058-0060 teaches a having identified a “first candidate mention” and “second candidate mention”);
retrieving a first set of candidate entities, comprising a first candidate entity and a second candidate entity, corresponding to the first mention (paragraph 0040 teaches a first and second “named entity”. Paragraphs 0040-0041 teach obtaining (retrieving) a “list of named entities (firs set of candidate entities)” that includes a first and second “named entity (candidate entity)” that correspond to a mention (i.e. company “Mircoship” (first mention)” within a document);
retrieving a second set of candidate entities, comprising a third candidate entity and the first candidate entity, corresponding to the second mention (paragraph 0040 teaches a first and third “named entity”. Paragraphs 0040-0041 teach obtaining (retrieving) a “list of named entities (second set of candidate entities)” that includes a first and third “named entity (candidate entity)” that correspond to a mention (i.e. the fruit “grape” (second mention))” within a document);
determining a first mention location corresponding to the first mention in a vector space (paragraphs 0082-0088 teach using a cosine similarity function to find a context similarity score (weight) regarding a candidate mention (ei, dj) (first mention location in a vector space). This mention is further taught to be associated with an input vector (mention in a vector space) for the cosine similarity function. This function is well known in the art and further defined by Han to determine the angle (distance and location) between two vectors. 
Han, section 2.4.7 defines “cosine similarity measures the similarity between two vectors of an inner product space. It is measured by the cosine of the angle (distance and location) between two vectors and determines whether two vectors are pointing in ;
determining a second mention location corresponding to the second mention in the vector space (paragraphs 0082-0088 teach using a cosine similarity function to find a context similarity score (weight) regarding another candidate mention (ei’, dj’) (second mention location in a vector space). This mention is further taught to be associated with an input vector (mention in a vector space) for the cosine similarity function. This function is well known in the art and further defined by Han to determine the angle (distance and location) between two vectors. 
Han, section 2.4.7 defines “cosine similarity measures the similarity between two vectors of an inner product space. It is measured by the cosine of the angle (distance and location) between two vectors and determines whether two vectors are pointing in roughly the same direction. It is often used to measure document similarity in text analysis.”);
However Wang does not explicitly teach determining a first candidate location corresponding to the first candidate entity in the vector space; determining a second candidate location corresponding to the second candidate entity in the vector space; determining a third candidate location corresponding to the third candidate entity in the vector space; linking both the first mention in the document and the second mention in the document to one candidate entity, comprising the first candidate entity but not the third candidate entity, responsive to: determining that a first distance between the third candidate location and the second mention location is less than a second distance between the first candidate location and the second mention location; determining that the second distance between the first candidate location and the second mention location is less than a threshold distance; and determining that a third distance between the first candidate location and the first mention location is less than a fourth distance between the second candidate location and the first mention location.
Gillis teaches determining a first candidate location corresponding to the first candidate entity in the vector space (Col. 59, line 34-Col. 60, line 31 teach using three terms (first candidate entity) in a “key word based similar search” and finding a “set of records dealing” with the key words. These key words are taught to be used in a vector visualization space (in the vector space) to determine the distances “between the vectors of the terms obtained from the individual records (predetermined first candidate location corresponding to the first candidate entity)”);
determining a second candidate location corresponding to the second candidate entity in the vector space (Col. 59, line 34-Col. 60, line 31 teach using three terms (second candidate entity) in a “key word based similar search” and finding a “set of records dealing” with the key words. These key words are taught to be used in a vector visualization space (in the vector space) to determine the distances “between the vectors of the terms obtained from the individual records (predetermined second candidate location corresponding to the second candidate entity)”);
determining a third candidate location corresponding to the third candidate entity in the vector space (Col. 59, line 34-Col. 60, line 31 teach using three terms (third candidate entity) in a “key word based similar search” and finding a “set of records dealing” with the key words. These key words are taught to be used in a vector ; and
linking both the first mention in the document and the second mention in the document to one candidate entity, comprising the first candidate entity but not the third candidate entity, responsive to:
determining that a first distance between the third candidate location and the second mention location is less than a second distance between the first candidate location and the second mention location (Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score (closest distance) will be deemed to have “similar meaning”. This is shown to be applied between the three queried “vector of terms” and document vectors in Col. 59, line 34-Col. 60, line 31 to determine document vector similarities (closest distance), thus comparing the first and third query vectors (first and third candidate locations but not the third candidate entity) to the document vector (second mention) in order to match the first query to a document vector.); 
determining that the second distance between the first candidate location and the second mention location is less than a threshold distance (Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score (distance) will be deemed to have “similar meaning”. ; and
determining that a third distance between the first candidate location and the first mention location is less than a fourth distance between the second candidate location and the first mention location (Col. 6, line 21-Col. 7 line 31 and Col. 45, line 54-Col. 46, line 22 teach term vectors as individual words that are compared to document vectors and the highest dot product score (closest distance) will be deemed to have “similar meaning”. This is shown to be applied between the three queried “vector of terms” and document vectors in Col. 59, line 34-Col. 60, line 31 to determine document vector similarities (closest distance), thus comparing the first and second query vectors (first and second candidate locations but not the third candidate entity) to the document vector (first mention) in order to match the first query to a document vector.);
determining a topic of the document based upon the linking of the first candidate entity to the first mention and to the second mention (As cited above for comparing document vectors in Col. 6, line 21-Col. 7 line 31, Col. 45, line 54-Col. 46, based upon the linking of the first candidate entity to the first mention and to the second mention), the above sections (and more specifically, Col. 4, lines 25-63 and Col. 16, line 48-Col. 17, line 17) teach determining the “meaning” of the “higher order structures (such as groups of words or groups of word stems, sentences, paragraphs, whole documents, and even large bodies of documents) (topic)” or determining the “meaning of records (topic of the document)” or domain (topic) that are retrieved); and 
organizing and presenting the document on a document host based upon the topic (Col. 6, line 21-Col. 7 line 31 teach displaying (presenting) the retrieved documents to a user that are ranked/positioned (organized) in order based on meaning similarity to the search via (on a), as taught in Col. 27, line 30-Col. 28, line 21 and Fig. 1A, a system (document host) with storage and output capabilities such as an interface).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Gillis’ teachings of word vector comparisons and subject matter/meaning identification into Wang’s teaching of document entity detection analysis in order to utilize vector space analysis for determining the closest document words to query text (Gillis, Col. 4, lines 25-63, Col. 6, line21-Col. 7 line 31, Col. 16, line 48-Col. 17, line 17, Col. 45, line 54-Col. 46, line 22, Col. 59, line 3-Col. 60, line 31 and Col. 59, line 34-Col. 60, line 31).

Regarding claim 9, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach the linking performed responsive to determining that linking the first candidate entity to the second mention will mitigate a number of entities linked to mentions in the document (Wang, paragraph 0036 teaches a true mention (first label) indicates a valid occurrence between a candidate mention (first mention) and a named entity (first candidate entity) in a document, and paragraphs 0047 and 0116 teach propagating a true status of a mention (first mention) “to related candidate mentions (second mention)”, thus validating (linking) a status between the named entity (first candidate entity) and a related candidate mention (second mention). Because of this validation, paragraphs 0041 and 0045 teach eliminating (mitigating a number of) entities that are false mentions such as the term “grape that pertain to fruit”. Further, paragraphs 0082-0088 teach mentions are to be associated with vectors in a vector space.).

Regarding claim 10, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach the linking performed responsive to determining that the first candidate location is closer to more mention locations of mentions in the document than the third candidate location (Wang, paragraphs 0040-0047 and 0087-0088 teaches comparing two entities, such as “Microship (first entity)” and “GP solutions (third entity)”, frequency (mention locations) within a document by representing the entities as vectors (vector locations) to determine which has a higher frequency of appearance (closer to more mentions)).

Regarding claim 11, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach the vector space comprising a plurality of dimensions (Gillis, Col. 4, lines 25-63 and Col. 7, lines 32-57 teach using a “high dimensional semantic space” for representing vectors in word analysis of documents).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify a document entity detection analysis, as taught by Wang as modified by word vector comparisons as taught by Gillis, to include high dimensional vector space modeling as taught by Gillis in order to give a more accurate semantic representation between words in documents (Gillis, Col. 4, lines 25-63 and Col. 7, lines 32-57).

Regarding claim 12, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach the analyzing performed responsive to receiving a request to link mentions in the document to entities (Wang, paragraph 0119 teaches a user submitting (requesting) a list of named entities in order for the system to “return an indication of true mentions (analyzed performed responsive) of the named entities in the list” relating to appearances in documents (linked mentions)).

Regarding claim 13, the combination of Wang and Gillis teach all the claim limitations of claim 8 above; and further teach at least one of the retrieving the first set of candidate entities, the retrieving the second set of candidate entities, the determining the first mention location, the determining the second mention location, the determining the first candidate location, the determining the second candidate location or the determining the third candidate location performed using an entity embedding model (Wang, paragraph 0040 teaches a first and second .

Regarding claim 14, the combination of Wang and Gillis teach all the claim limitations of claim 13 above; and further teach the operations comprising:
generating the entity embedding model using a plurality of documents extracted from a knowledge base (Wang, claim 8 and paragraphs 0061-0062 teach “constructing (generating) a graph (model)” in order to determine the true mention status of candidate mentions compared to entities. Paragraphs 0004, 0040 and 0119 further teach identifying “true mentions” of the “named entities (entity embedding) within a corpus (knowledge base) of documents” and the system can receive (extract) documents from a corpus (knowledge base) in order to perform true mention identification.).


Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20130346421) hereinafter Wang, in view of Gabrilovich et al (“Newsjunkie: Providing Personalized Newsfeed via analysis of Information Novelty”, 2004) hereinafter Gabrilovich. 
Regarding claim 15, Wang teaches a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (paragraphs 0124-0126 teach a computer readable medium being a “physical and tangible entity (non-transitory)” upon which are stored instructions, that are executed by a processing device, to perform “any aspect of the TDS (operations)), the operations comprising:
analyzing a document to identify a plurality of mentions, comprising a first mention and a second mention, in the document (paragraphs 0004 and 0034 teach “the system determines (identify) a set of candidate mentions (plurality of mentions)” “within a document (analyzed document)”, and paragraphs 0058-0060 teaches a having identified a “first candidate mention” and “second candidate mention”);
generating a graph with a plurality of nodes comprising a first node corresponding to the first mention and a second node corresponding to the second mention (claim 8 and paragraph 0061 teach “constructing (generating) a graph” with nodes (plurality of nodes) including (comprising) “a first candidate node, associated (corresponding) with a first candidate mention” and “a second candidate node, associated (corresponding) with a second candidate mention”);
assigning a weight to an edge connecting the first node to the second node (claim 8 and paragraph 0061 teach “each edge in the graph connects a first candidate node…with a second candidate node” and further that “each edge is associated (assigned) with a context similarity score (weight)”);
determining that the first node is assigned a first label corresponding to a first candidate entity (paragraphs 0061-0062 and 0077 teach a mention (first mention) ; and
propagating the first label assigned to the first node to the second node based upon the weight of the edge (paragraphs 0061-0062 and 0077 teach mentions are associated with nodes in a graph and paragraphs 0047 and 0116 teach propagating, or not propagating, a true status (label) of a mention (first node) “to related candidate mentions (second node)” based on the “similarity score (weight) of the edge”);
determining a topic of the document based upon the propagating of the first label assigned to the first node to the second node (paragraphs 0032, 0036, 0039-0045, 0072, and 0075 teach “context (a topic)” or “concept” of the document or document section is determined from (based on) assigned true statues of mentions and entities (propagating of the first label assigned to the first node to the second node). As cited above, paragraphs 0061-0062 and 0077 teach mentions are associated with nodes in a graph and paragraphs 0047 and 0116 teach propagating, or not propagating, a true status (label) of a mention (first node) “to related candidate mentions (second node)” based on the “similarity score (weight) of the edge”.); 
analyzing a second document to identify a second plurality of mentions, comprising a third mention and a fourth mention, in the second document (paragraphs 0004, 0034, 0055, 0058-0060 and 0101-0105 teach iteratively performing the above process for each entity/word and entity/word mention (identify a second plurality of mentions, comprising a third mention and a fourth mention) in the ; 
generating a second graph with a second plurality of nodes comprising a third node corresponding to the third mention and a fourth node corresponding to the fourth mention (paragraphs 0004, 0055, 0058-0061, 0101-0105, and claim 8 teach iteratively performing the above process (graph generation with nodes) for each entity/word and entity/word mention (third/fourth mentions) in the documents/texts as previously mapped above in the analogous limitation);                      
assigning a second weight to a second edge connecting the third node to the fourth node (paragraphs 0004, 0055, 0058-0061, 0101-0105, and claim 8 teach iteratively performing the above process (assigning node edge weights) for each entity/word and entity/word mention (third/fourth nodes) in the documents/texts as previously mapped above in the analogous limitation); 
determining that the third node is assigned a third label corresponding to a second candidate entity (paragraphs 0004, 0055, 0058-0062, 0077, and 0101-0105 teach iteratively performing the above process (assigning third label) for each entity/word and entity/word mention (third mention) in the documents/texts as previously mapped above in the analogous limitation); 
propagating the third label assigned to the third node to the fourth node based upon the second weight of the second edge (paragraphs 0004, 0047, 0055, 0058-0062, 0077, 0101-0105, and 0116 teach iteratively performing the above process (propagating labels) for each entity/word and entity/word mention (third/fourth nodes) in the documents/texts as previously mapped above in the analogous limitation); 
determining a second topic of the document based upon the propagating of the third label assigned to the third node to the fourth node (paragraphs 0004, 0032, 0036, 0039-0047, 0055, 0058-0062, 0072, 0075-0077, 0101-0105, and 0116 teach iteratively performing the above process (determining a topic from label propogation) for each entity/word and entity/word mention (third/fourth nodes) in the documents/texts as previously mapped above in the analogous limitation);
However Wang does not explicitly teach and organizing and presenting the document and the second document among a plurality of articles on at least one of a news website or a news portal website based upon the topic.
Gabrilovich teaches and organizing and presenting the document and the second document among a plurality of articles on at least one of a news website or a news portal website based upon the topic (section 1, paragraph 6, sections 3, 4.1-4.2, and 5 intro teach determining “vectors of TF.IDF weights” of “named entities” of a set of news documents (among a plurality of articles) from “Web sites” including “Yahoo! News” (on at least one of a news website or a news portal website), and ranking the documents according to an algorithm analyzing article “topics” (organizing…the document among a plurality of articles… based upon the topic) for “the server [to] decide which articles to display” to the user (presenting the document…among a plurality of articles…based upon the topic). Further, section 3.2 discusses "iteratively" running an algorithm to "produce a small set of articles" of interest, therefore repeating the process and displaying the results to the user (organizing and presenting the document and the second document…)).


Regarding claim 16, the combination of Wang and Gabrilovich teach all the claim limitations of claim 15 above; and further teach the weight determined based upon a similarity between the first mention and the second mention (Wang, claim 8 and paragraphs 0061-0062 teach mentions are associated with nodes in a graph and that “each edge in the graph connects a first candidate node (first mention)…with a second candidate node (second mention)”. Further, it is taught that “each edge is associated with a context similarity score (weight determined upon similarity)”).

Regarding claim 18, the combination of Wang and Gabrilovich teach all the claim limitations of claim 15 above; and further teach the operations comprising:
linking the first candidate entity to the first mention based upon the assignment of the first label to the first node (Wang, paragraph 0036 teaches that “a true mention (first label) corresponds (is assigned) to a candidate mention (first mention) that is a valid occurrence of (linking) a named entity (first candidate entity) in a document”. Paragraphs 0061-0062, 0071 and 0077 further teach a mention (first ; and
linking the first candidate entity to the second mention based upon the propagation of the first label to the second node (Wang, as recited above, paragraph 0036 teaches a true mention (first label) indicates a valid occurrence between a candidate mention (first mention) and a named entity (first candidate entity) in a document, and paragraphs 0061-0062 and 0077 further teach mentions are associated with nodes in a graph. Paragraphs 0047 and 0116 teach propagating a true status (first label) of a mention (first node) “to related candidate mentions (second node)”. Therefore, since a true status relates an entity to a mention, when the status is propagated to a related mention (second mention), the related mention is thus associated (linked) to the entity (first entity).).

Regarding claim 19, the combination of Wang and Gabrilovich teach all the claim limitations of claim 15 above; and further teach the propagating comprising:
propagating the first label assigned to the first node to the second node responsive to determining that the weight of the edge is greater than a second weight of a second edge connecting the second node to a third node (Wang, paragraphs 0061-0062, 0071 and 0077 teach a mentions are associated with nodes in a graph and paragraph 0104 teaches an instance where the score between two mentions (first and second node) is 0.8 (the weight) and the scores for other connections (third node) are 0.2 (second weight), rendering (responsive to determining) the higher scored connection (greater than a second weight) to label both mentions as true (first label).).

Regarding claim 20, the combination of Wang and Gabrilovich teach all the claim limitations of claim 19 above; and further teach the operations comprising:
determining that the third node is assigned a second label corresponding to a second candidate entity (Wang, paragraphs 0061-0062, 0071 and 0077 teach a mentions are associated with nodes in a graph and paragraph 0104 teaches an instance where the score between two mentions is 0.8 and the scores for other connections (third node) are 0.2. Thus, the higher scored connection’s mentions are labeled true and further, as taught in paragraph 0075, the other connections as false (second label). Paragraphs 0075 continues to teach an example where some mentions are true for “Michael Jordan” the scientist (being a first candidate entity), but a “large number of” mentions (third node) are false (second label) that pertain to the basketball player “Michael Jordan (second candidate entity)”).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub 20130346421) hereinafter Wang, in view of Gabrilovich et al (“Newsjunkie: Providing Personalized Newsfeed via analysis of Information Novelty”, 2004) hereinafter Gabrilovich, as defined by Han et al ("Data Mining: concepts and techniques, Chapter 2: Getting to know your data", 2012) hereinafter Han. 
Regarding claim 17, the combination of Wang and Gabrilovich teach all the claim limitations of claim 15 above; and further teach the weight determined based upon a distance between a first mention location corresponding to the first mention in a vector space and a second mention location corresponding to the second mention in the vector space (Wang, paragraphs 0082-0088 teach using a cosine similarity function to find a context similarity score (weight) between candidate mention (ei, dj) (first mention location in a vector space) and candidate mention (ei’, dj’) (second mention location in a vector space), which are shown to be two different mentions in paragraph 0074. These two mentions are further taught to be associated to two input vectors (mentions in a vector space) for the cosine similarity function. This function is well known in the art and further defined by Han to determine the angle (distance) between two vectors. 
Han, section 2.4.7 defines “cosine similarity measures the similarity between two vectors of an inner product space. It is measured by the cosine of the angle (distance) between two vectors and determines whether two vectors are pointing in roughly the same direction. It is often used to measure document similarity in text analysis.”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the document entity detection analysis, as taught by Wang as modified by news website article analysis, ranking, and presentation as taught by Gabrilovich, to include cosine similarity measures as defined by Han in order to utilize a specific operation of cosine similarity measurements (Han, section 2.4.7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123